MEMORANDUM **
Husband and wife Roberto Cerón Alfaro and Betrice Sacedo de Cerón seek review of the orders of the Board of Immigration Appeals upholding an immigration judge’s order denying their applications for cancellation of removal. We dismiss the petition for review.
*564We lack jurisdiction to review the discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and petitioners do not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”).
We do not consider petitioners’ contentions regarding good moral character, because petitioners’ failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.